Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.203 Filed 02/02/21 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


    SURE EXPRESS, LLC,

                     Plaintiff,

        v.                                      C.A. No. 2:19-cv-12999-GCS-APP

    AMAZON.COM SERVICES, INC., d/b/a
    AMAZON,

                     Defendant.

                    DEFENDANT’S REPLY IN SUPPORT
                OF ITS MOTION FOR SUMMARY JUDGMENT

        Nothing in Plaintiff Sure Express, LLC’s (“Plaintiff”) belatedly-filed

Opposition to Defendant’s Motion for Summary Judgment (“Opposition”)

demonstrates that this Court should reach but one conclusion—there is no genuine

dispute of material fact, and therefore, pursuant to Fed. R. Civ. P. 56, Defendant

Amazon.com Services, Inc. (“Amazon”) is entitled to judgment as a matter of law. 1

I.      PLAINTIFF FAILED TO DEMONSTRATE THAT A CONTRACT,
        IMPLIED OR OTHERWISE, EXISTS BETWEEN ITSELF AND
        AMAZON

        Plaintiff mistakenly argues that because the existence of an implied contract



1
 Pursuant Local Rule 7.1(e)(1)(B), the Opposition should have been filed on January
19, 2021—21 days after the Motion for Summary Judgment was filed and served on
December 29, 2020—but was not filed until January 20, 2021.
                                          1
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.204 Filed 02/02/21 Page 2 of 7




is “usually a question of fact,” Amazon’s Motion for Summary Judgment (the

“Motion”) should be denied. (Pl.’s Opp. to Def.’s Mot. for Summ. J., Dkt. No. 23,

p. 5). However, Plaintiff ignores the applicable standard—summary judgment

should be granted if there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. The

undisputed facts make it clear that there was no contract—implied or otherwise—

between the Parties.

      Plaintiff failed to present any evidence indicating mutual assent or a mutual

intent to contract. See Aero Tax-Rockford v. Gen. Motors Corp., No. 259565, 2006

WL 1479915 at *14 (Mich. Ct. App. May 30, 2006) (“[a] contract implied in fact

arises under circumstances which … show a mutual intention to contract.”); see also

Reed v. Yackell, 473 Mich. 520, 531 (2005) (finding that an implied-in-fact contract

generally arises “when services are performed by one who at the time expects

compensation from another who expects at the time to pay therefor.”). To the

contrary, Plaintiff acknowledges the lack of any mutuality. (Pl.’s Opp. to Def.’s

Mot. for Summ. J., Dkt. No. 23, p. 6; Def.’s Mot. for Summ. J., Dkt. No. 21, Ex. A,

No. 1 (“Plaintiff did not have a written contract or agreement with Amazon.”)).

      Moreover, Plaintiff failed to demonstrate that it performed a service for

Amazon. The evidentiary record of this case is that the subject load was cancelled

and Plaintiff’s drivers were previously banned from Amazon’s facility for safety


                                         2
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.205 Filed 02/02/21 Page 3 of 7




violations. (Def.’s Mot. for Summ. J., Dkt. No. 21, Ex. G and Ex. J). Rather than

present any competent evidence to the contrary, Plaintiff ignores these facts, stating

instead that it is “irrelevant” that “the initial underlying load was cancelled.” (Pl.’s

Opp. to Def’s Mot. for Summ. J, Dkt. No. 23, p. 6). However, it is highly relevant,

because Plaintiff could not have performed any services for Amazon since the load

was cancelled and Plaintiff’s drivers were banned from Amazon’s facilities.

      In light of Plaintiff’s failure to provide evidence regarding the existence of an

implied-in-fact contract, its claim cannot survive. Therefore, Amazon is entitled to

summary judgment on Count I.

II.   PLAINTIFF FAILED TO PROVIDE EVIDENTIARY SUPPORT FOR
      ITS REMAINING CLAIMS

      As to its remaining claims for conversion (Count II) and unjust enrichment

(Count III), rather than addressing the clear gaps in its logic, Plaintiff argues that

under the doctrine of res ipsa loquitur, a jury could find that the Trailer was “in

[Amazon’s] possession and exclusive control when it disappeared.” (Id.). However,

Plaintiff’s argument serves as nothing more than a red herring and a last ditch effort

to defend its baseless claims. More specifically, Plaintiff fails to acknowledge that:

(i) there is no claim for negligence in which the doctrine of res ipsa loquitur could

be applied; and (ii) conclusive evidence indicates the Trailer could not, and did not,

enter DTW5 because Plaintiff was previously prohibited from entering the facility

due to damage it caused to Amazon’s property. (Def.’s Mot. for Summ. J., Dkt. No.
                                           3
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.206 Filed 02/02/21 Page 4 of 7




21, Ex. G and Ex. J).

       Because it cannot direct the Court’s attention to any factual support for its

remaining claims, Plaintiff relies on an irrelevant and inapplicable doctrine. Plaintiff

cannot support the claims set forth in its Complaint, and summary judgment should

therefore be granted in favor of Amazon. Pringle v. United States, Case No. 97-CV-

60342-AA, 1998 U.S. Dist. LEXIS 19378, at *8 (E..D Mich. Dec. 9, 1998) (Steeh,

J.) (“[T]he nonmoving party cannot rest on its pleadings to avoid summary

judgment. It must support its claim with some probative evidence.”).

III.   PLAINTIFF HAS NOT, AND CANNOT, PROVIDE PROOF OF
       DAMAGES

       Finally, Plaintiff fails to address the fact that it cannot prove any damages

given that the Trailer was located at and recovered from a Target facility. (See

Target Subpoena Resp., p. 3). Plaintiff has not presented any evidence to suggest

that Amazon caused the Trailer to be sent to such facility. More importantly, as the

Trailer was recovered, Plaintiff is not entitled to damages for its cost.

       Assuming arguendo that Plaintiff was entitled to damages for lost income, the

amounts to which it believes it is entitled are pure speculation. (See Pl.’s Opp. to

Def.’s Mot. for Summ. J, Dkt. No. 23, p. 8). Plaintiff has not provided the Court

with any evidence of lost income, but instead, expects it to take Plaintiff at its word.

This is insufficient to survive a motion for summary judgment. Pringle, 1998 U.S.

Dist. LEXIS 19371, at *8 (finding that to defeat a properly supported motion to
                                           4
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.207 Filed 02/02/21 Page 5 of 7




dismiss, “the opposing party must come forward with ‘specific facts showing that

there is a genuine issue for trial.’”) (citing First Nat’l Bank v. Cities Serv. Co., 391

U.S. 253, 270 (1968)). As Plaintiff’s representative testified at deposition that

Plaintiff has approximately “[one] hundred trailers,” (Def.’s Mot. for Summ. J., Dkt.

No. 21, Ex. I), it is entirely speculative that the alleged temporary loss of this single

Trailer would cause lost income to the magnitude of $500 per day that Plaintiff

conclusory contends without proof.

        Therefore, because damages are an essential element of each of Plaintiff’s

alleged claims, and Plaintiff has failed to provide any evidentiary support for the

same, summary judgment should be entered in favor of Amazon on this basis, as

well.



                    [Remainder of Page Intentionally Left Blank]




                                           5
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.208 Filed 02/02/21 Page 6 of 7




                                 CONCLUSION

      For the foregoing reasons, Amazon respectfully requests that the Court enter

an Order: (i) granting summary judgment in favor of Amazon on all claims; and (ii)

granting Amazon such other and further relief as is just and proper.

Dated: February 2, 2021



                                       BENESCH, FRIEDLANDER, COPLAN
                                       & ARONOFF LLP

                                       s/ Kevin M. Capuzzi
                                       Kevin M. Capuzzi
                                       1313 North Market Street, Suite 1201
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 442-7010
                                       Facsimile: (302) 442-7012
                                       kcapuzzi@beneschlaw.com

                                       -and-

                                       Dirk H. Beckwith (P35609)
                                       FOSTER SWIFT COLLINS & SMITH PC
                                       28411 Northwestern Highway, Suite 500
                                       Southfield, Michigan 48034
                                       Telephone: (248) 539-9918
                                       dbeckwith@fosterswift.com

                                       Attorneys for Defendant Amazon.com
                                       Services, d/b/a Amazon




                                         6
Case 2:19-cv-12999-GCS-APP ECF No. 24, PageID.209 Filed 02/02/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 2, 2021, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

system.



                                             s/ Kevin M. Capuzzi
                                             Kevin M. Capuzzi
                                             Attorney for Defendant Amazon




                                         7
